Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on May 18th, 2020, August 10th, 2020, and June 21st, 2021 have been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    421
    513
    media_image1.png
    Greyscale

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0046887) in view of Bettinger (US 6,474,808). 
Regarding claim 32, Howell discloses an eyeglass frame (Figs. 11A-11B) comprising: a front piece (1106); a pair of temples (1108), wherein each temple is hinged to an end of the front piece (as shown in Fig. 11B, 1108 is connected to 1106) to allow the pair of temples to move between a folded and an open position (1114), wherein at least one temple of the pair of temples comprises an adapter ([0169], “Although not illustrated in FIG. 11 B, the extended end piece 1113 can also include a cavity (or opening) and a cover. The module 1122 can be inserted or removed from the cavity by way of the cover”) to receive an electronic device (1122); and 
Howell does not specifically disclose an optical element connected to the front piece, and configured to reflect light from the electronic device to an eye of a user.
However Bettinger, in the same field of endeavor, teaches an optical element (Fig. 1, 15) connected to a front piece (11), and configured to reflect light from an electronic device (Fig. 1, Object) to an eye of a user (9).

Regarding claim 33, Howell in view of Bettinger teaches as is set forth in claim 32 rejection and Howell further discloses wherein the optical element comprises a semi- transparent or opaque surface (15, examiner assumes the mirror is semi-transparent/opaque to be able to reflect the displayed image).
Regarding claim 34, Howell in view of Bettinger teaches as is set forth in claim 32 rejection but does not specifically disclose wherein an optical element further comprises an optical focuser.
However Bettinger, in the same field of endeavor, teaches wherein an optical element (Fig. 1, 15) further comprises an optical focuser (claim 1, “relay mirror from an object on the temple of said spectacle frame which in turn causes an optical change in the focus of the image from the eye”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass frame Howell in view of Bettinger with the wherein an optical element further comprises an optical focuser as taught by Bettinger, for the purpose of directing light from the device to the user’s eye (Col. 4, lines 25-39). 
Regarding claim 35, Howell in view of Bettinger teaches as is set forth in claim 34 rejection but does not specifically disclose wherein an optical element has at least two degrees of freedom.
However Bettinger, in the same field of endeavor, teaches wherein an optical element has at least two degrees of freedom (as shown in Fig. 2, the mirror has both vertical and horizontal adjustment, Col. 4, lines 40-62, “a horizontally moveable bracket (25) with internal tracks that traverses the horizontal tracks (22). The vertical adjustment control assembly”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass frame Howell in view of Bettinger with the wherein an optical element has at least two degrees of freedom as taught by Bettinger, for the purpose of directing light from the device to the user’s eye (Col. 4, lines 40-62). 

Allowable Subject Matter
Claims 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, Howell discloses a system comprising an eyeglass frame (Figs. 11A-11B) comprising: comprises: a front piece (1106); a pair of temples (1108), wherein each temple is hinged to an end of the front piece (as shown in Fig. 11B, 1108 is connected to 1106) to allow the pair of temples to move between a folded and an open position (1114).
Neither Howell nor any other available prior art documents do not teach or fairly suggest, alone or in combination the following: 
A system comprising: an eyeglass frame comprising … 
“a smart watch; and, wherein at least one temple of the pair of temples comprises an adapter to receive the smart watch; and an optical element connected to the front piece, and configured to reflect light from the smart watch to an eye of a user”
Claims 18-31 are allowed for their dependency. 
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically with respect to claim 36, none of the prior art either alone or in combination disclose or suggest wherein the electronic device is a smart watch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           1 February 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872